Title: From James Madison to Richard Bland Lee, 20 April 1825
From: Madison, James
To: Lee, Richard Bland


        
          Dear Sir
          Montpr. Apl. 20. 1825
        
        I have recd. your letter of the 15th. Having ever entertained for you the respect & friendly wishes to which it recurs, I shall not fail to drop a few lines to Judges Duvall & Todd on the subject of it; tho’ in so doing, I make an exception to the rule I am anxious to maintain, of retiring altogether from such interpositions, and can probably add little to their knowledge of the grounds on which a favorable estimate of your views is hoped for. Mrs. M. desires to be remembered to Mrs. Lee with an assurance of her continued affection, and of the lively interest she feels in whatever may relate to the happiness of her early & highly valued friend. Be pleased to offer at the same time my particular respects, and to accept for yourself, my esteem & cordial regards.
      